The offense is driving an automobile on a public highway while intoxicated; the punishment, a fine of fifty dollars and confinement in jail for ninety days.
It does not appear that appellant was sentenced. The conviction being for a felony, it was incumbent upon the trial court to sentence the appellant. In the absence of sentence this court is without jurisdiction.
The appeal is dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.